USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #;

 

DATE FILED: 5/19/2021

 

THE CITY OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT

Corporation Counsel 100 CHURCH STREET
NEW YORK, NEW YORK 10007

SOO-YOUNG SHIN
Assistant Corporation Counsel
Phone: (212) 356-2329
soshin@law.nyc.gov

May 17, 2021

Honorable Alison J. Nathan via ECF
United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102

New York, NY 10007

Re: Edward Guillen v. City of New York, et al.
19 Civ. 5655 (AJN) (OTW)

Your Honor:

I am the attorney representing defendants in the above-referenced action. I write with the
consent of plaintiff's counsel to request an adjournment of the post-discovery conference
scheduled for June 25, 2021. Dkt. No. 70. I will be out of the office beginning on June 14, 2021
and returning on July 6, 2021. In light of Your Honor’s Order requiring the submission of a joint
letter 7 days prior to the scheduled conference, I would respectfully request that the post-
discovery conference be adjourned to July 16, 2021 or any date thereafter, so that the parties may
have time to confer on the joint letter after I return to the office. Thank you for your
consideration.

 

The post-discovery conference scheduled for June Respectfully submitted,
25, 2021, is adjourned to July 23, 2021, at 3:15 p.m.
The parties shall submit their joint letter seven days
before the conference. SO ORDERED. Soo-Young Shiw /s/

Na Quali

Assistant Corporation Counsel
SO ORDERED. 5/19/2021

ALISON J. NATHAN, U.S.D.J.

 

 

 

 

 

 

 
